UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 95-30545
                     _______________________


ALVIN C. COPELAND,

                                               Plaintiff-Appellee,

                             versus

AMERICA'S FAVORITE CHICKEN COMPANY, ET AL.,

                                                        Defendants,

MERRILL LYNCH & CO., INC.,

                                               Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (92-CV-3961-S)
_________________________________________________________________
                          January 9, 1996


Before JONES, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Responding to a motion to enforce a settlement agreement

signed in June, 1994 among Copeland, AFCC and CIBC, the district

court entered judgment dismissing Copeland's complaint in the

instant "Recipe Royalty" suit with prejudice in favor of AFCC and

CIBC. As to co-defendant Merrill Lynch, the court granted judgment

"dismissing plaintiff's complaint with prejudice but reserving any

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
and all rights of Alvin C. Copeland to prosecute the matter

entitled [the Lender Liability suit]."           This language is ambiguous

as to whether or not it dismisses all claims that Copeland asserted

against Merrill Lynch in the Recipe Royalty suit, or whether it

allows even those claims to be pursued in the lender liability

action pending under another cause number.              The district court's

ruling on the impact of the settlement agreement on the Lender

Liability    suit    was   premature   in   this   case.       Because   of   the

ambiguity, we reverse and remand for entry of a new judgment.

            Having considered the record, as well as the briefs and

arguments of counsel, we conclude that the parties' settlement

agreement compelled dismissal with prejudice of all claims asserted

by Copeland against Merrill Lynch in the Recipe Royalty suit.                 We

do   not   decide,   however,   what   effect,     if   any,   the   settlement

agreement or judgment in this case may have upon the pending Lender

Liability case between Copeland and Merrill Lynch.

            The judgment is REVERSED, and the case is REMANDED, for

entry of judgment in favor of Merrill Lynch dismissing plaintiff's

complaint in this Recipe Royalty lawsuit with prejudice.

             REVERSED and REMANDED for entry of judgment as stated.




                                       2